 PLUMBERSLOCAL 305 (STONE &WEBSTER)United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry,Plumbers Local No. 305(Stone&Webster En-gineering Corp.and Eastern ConnecticutMe-chanicalContractorsAssociation,Inc.)andShane Phelan.Case 39-CB-6607 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 31 March 1986 Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent filed exceptions and a supporting brief,the General Counsel filed cross-exceptions, a sup-porting brief, and a motion to strike affidavits sub-mitted by the Respondent in support of its excep-tions, and the Charging Party filed an answeringbrief to the Respondent's exceptions and cross-ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions,' cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,2 findings, and conclusions,and to adopt therecommended Order.3iBecausethe affidavits were not made part of the formal record, theGeneral Counsel's motion to strike is granted. See Sec 102 46 of theBoard's Rules and Regulations.2The Respondent contends that the judge denied it due process bygoingforward with the hearing despite the absence of its counsel, BurtonS.Rosenberg,who had previously agreed to the hearing date. As theGeneral Counsel had already granted the Respondent five postpone-ments, we find that the judge did not abuse his discretion by not permit-ting stillanother postponement. In this connection, we also deem it sig-nificant: (1) that Norman Zolot, with whose law firm Rosenberg was as-' sociated, appeared and represented the Respondent during theremainingday and a half of the 2-dayhearing;(2) that Zolot throughout that timewas assistedby a representative of another law firm who was familiarwith the issuesin this case by virtue of participationin earliersettlementefforts on the Respondent's behalf; and (3) that the Respondent has notshown that it was in any way prejudiced by the absence of its counselduring the initial part of the hearing.aThe judge found, and we agree, that the Respondent violated Sec8(b)(1)(A) and (2), of the Act by failing and refusing to allow ShanePhelan,Mark Cotton, and Donald Fitzgerald to register on its out-of-work list on 27 February 1985. He properly recommended that the Re-spondentbe ordered to make them whole "for any loss of earnings orother benefits they suffered, due to thediscriminationby Respondent forthe period 27 February to 25 June 1985" when the Respondent allowedthem to register However, the General Counsel and the Charging Partyexpress concern that the judge's remedy may be mistakenly construed tocut off any backpay as of the latter date. In order to obviate that possibil-ity,we clarify the remedy to require the Respondent to make Shane,Cotton, and Fitzgerald whole for earnings and benefits from jobs theywould have obtained, absent discrimination by the Respondent, between27 February and 25 June 19851 including any job commencing duringthat period which continued beyond 25 June 1985.83ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry, Plumbers LocalNo. 305, Uncasviile,Connecticut, its officers,agents, and representatives, shall take the action setforth in the Order.Jonathon Kreisberg, Esq.,for the General Counsel.Norman Zolot, Esq.,for the Respondent.Leon N. Rosenblatt, Esq. (Rogin, Nassau, Captan, Lass-man & Hirtle),for the Charging Party.DECISIONSTATEMENT OF THE CASEJOEL P, BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me on 29 and 31 October 19851 inHartford, Connecticut. The complaintissuedon 6 Juneand was based on an unfair labor practice charge filed on27 February by Shane Phelan, an -individual. The com-plaint allegesthat Eastern Connecticut Mechanical Conytractors Association (Association)is anorganization thatexists for the purpose of representing its employer-mem-bersin negotiatingand administering collective-bargain-ing agreementswith United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try,Plumbers Local No. 305 (Respondent); that, at allmaterial times,Respondent has been the exclusive collec-tive-bargaining representative of the employees of themembers of the Association; and that, at all materialtimes,the Association and Respondent have been partiesto a collective-bargainingagreement which, by its terms,requires thatRespondent 'be the sole and exclusivesource of referrals for, employment for individuals seek-ing work with Associationmembers.The complaint alsoalleges that,at all material times,Stone & Webster Engi-neering Corp. (Stone & Webster) has agreed to be boundby the collective-bargainingagreement between the As-sociation and Respondent. Respondentadmitsthe aboveallegations.What Respondent denies is the following al-legation:since27 February Respondent has failed and re-fused to register for referral, or refer to employmentwith Stone & Webster, or other Association members,Phelan,Mark Cotton, and Donald Fitzgerald becausethey werenot membersof Respondent. This activity isallegedto violate Section $(b)(l)(A) and (2) of the Act.On the entire record, includingmy observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by all parties,Imakethe followingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATION STATUSTherebeing no dispute,I find thatStone &Webster isan employerengaged incommerce withinthe meaning1Unless indicated otherwise, all dates are in 1985.282 NLRB No. 12 84DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 2(2), (6), and (7) of the Act, and that Re-spondent is a labor organization within the meaning ofSection 2(5) of the Act.II.THE FACTSFor a number of years, Stone & Webster has been thelargest employer of Respondent's members. This is dueto its work at the Millstone Point Nuclear Power Facili-ty (Millstone) located in Waterford, Connecticut, withinRespondent's jurisdiction. For a long period of time,until about October 1984, Stone & Webster's need forplumbers exceeded Respondent's membership. To coverthe shortage, members of other locals of the United As-sociation of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry (UA) came to Millstone towork. These individuals are called travelers. The UAconstitution provides that the local to which the individ-ual belongs will give its members travel cards. The con-stitution provides that themember desiring to deposit a travel card in a LocalUnion shall present it, together with his dues book,to the Local Union Business Manager, or the officeror agent designated by him to receive such cards,or, if there is no Business Manager, then to theLocal Union Business Agent, or the officer or agentdesignated by him to receive such cards. Such offi-cer or agent shall accept any travel card properlypresentedby a Building Trades journeymenmember.Article VI, section I, of Respondent's bylaws provides:"The Local UnionBusinessManager shall be the dis-patcher of the men to jobs. In his absence it will be theduty of the AssistantBusinessManager."On the morning of 27 February, Phelan, Cotton, andFitzgerald, members of UA Local 76, the Hartford local,went to Respondent's office to register as travelers; theywere unsuccessfulin that attempt. The issue is whethertheir lack ofsuccess in registeringwas caused by the factthat they were members of a different UA local in viola-tion of Section 8(b)(1)(A) and (2) of the Act.2By letter dated 5February, Donald Pogue, Esq., an at-torney representing Local 76, wrote to Stone & Webster,itsattorneys, the Board, and Respondent and its attor-ney, with copies to Phelan and other individuals:This is to advise you that Plumbers' Local 76does not now maintain or operate an exclusivehiring hall. All members of Local 76 are entitled toobtain a travel card and register with Local 305 inorder to attempt to obtain employment with Stone& Webster and at Millstone.2 The General Counsel and the Charging Party attempted to introduceevidence that Phelan ran unsuccessfully for business manager in 1976against Patrick Quinn, the brother of Terry Quinn,the business managerof Respondent,and that Phelan and Cotton had previously filed chargeswith the Board against Respondent and Local 76 Because the complaintalleges only that the discrimination was due to the fact that the individ-ualswere not members of Respondent,and the General Counsel statedthat he would not move to amend the complaint to include additionalcauses as well, I refused to allow such evidenceBy this letter, we are informing Messrs.Bungarz,Segal,Napolitano, and Phelan of their entitlementand specifically requesting that they register. In ad-dition,we are specifically requesting that Stone &Webster offer them employment whether throughLocal 305 or directly.Thank you for your assistance with this matter.On receiving this letter, Phelan, Cotton, and Fitzger-ald decided that they` would go to Respondent's officeon 27 February; Phelan and Fitzgerald had been issuedtravel cards by Local 76 on 26 February; Cotton's travelcard wasissuedon 28 January. They drove in the samecar to Respondent's office in Uncasville, Connecticut,leaving Hartford about 7 a.m. and arriving at the officeabout 8 a.m. Phelan, Cotton, Fitzgerald, Terry Quinn,Respondent's business manager,BenjaminHull,3 and Re-spondent's office clerk,Mary Hall, testified to that day'sevents, and there are inconsistencies in their testimony,some minor and some more' substantial. Each one's testi-mony will be discussed separately.Phelan testified that during the prior week he in-formed Patrick Quinn that he was going to Respondent'soffice to attempt to obtain employment; he testified thatPatrick Quinn did not respond; he only laughed. On ar-riving at the building, they saw Hull upstairs, but nobodywas downstairs. They waited in the ante room (or wait-ing room) for 5 to 10 minutes and saw Hall arrive. Shewas in the other room behind a slidingglasswindow andasked if she could help them. Phelan said they they hadcome to sign the out-of-work list and they had theirtravel cards and paid up union books (which they heldup to show her); he askedifBusinessManager Quinnwas in.She said that he was not, and slammed thewindow closed; they sat down. Shortly thereafter, amember of Respondent arrived and asked to speak toHull; Hall directed him in and he wentupstairsto Hull'soffice.Afterwaiting an additionaltime,Fitzgeraldknocked on the window; after Hall opened it, he asked ifthey could speak to Hull; she said that she would checkwhen the member finishedspeakingwith Hull. That indi-vidual came downstairs and left the hall after spendingabout a half hour with Hull; about 45 minutes later Hullcame downstairs and spoke to Phelan, Cotton, and Fitz-gerald in the waiting room. Phelan told him that theywere there with their travel cards and books to sign theout-of-work list and they all showed Hull their travelcards and union books. Hull said, "Fm not authorized totake your travel cards, but Terry's [Quinn] on hisway in, wait." Hull then went back upstairs; he returnedabout 30 minutes later and said that Quinn was at a meet-ing in Hamdenand was not going to stop in the office onhisway in. He said that they "should call back later tosign the book." Phelan said that they were there in re-sponse to Pogue's letter that he had a copy of. Hull said2Counsel for Respondent admitted the allegation in the complaint thatat the tune in question Hull was the assistant business manager for Re-spondent;at a previous Board hearing in 1985 Hull testified that he wasbusiness agent and assistant business manager for Respondent.In the in-stant matter,he initially testified that he was business agent and organizerfor Respondent PLUMBERSLOCAL305 (STONE&WEBSTER)that he knew something about a letter, "but I'm nottaking your travel card." Hull also said that he hadnever taken a travel card. Fitzgerald then asked Hull ifhe had a list or book they could sign. Hull said, "I haveno book for you to sign per se." After spending about 2hours in the waiting room they left and drove directly tothe Board's Subregional Office in Hartford where theyfiled an unfair labor practice charge against Respondent.This charge is time-stamped 1:53 p.m., 27 February.Fitzgerald testified that after'Hall arrived, Phelanknocked on the window; when 'she opened it they intro-duced themselves and said that they wanted to desposittheir travel cards, which together with their union booksthey had in their hands and showed her, and sign theout-of-work book. She said that Quinn` was not going tobe in that day and that she was not authorized to takethe cards. She closed the window and they sat down. Afew minutes later, a member of Respondent walked intothe room and asked Hall if Hull were in and she saidthat he was and he wentupstairsto speak to Hull. About20 minutes later he came downstairs and left the hall andFitzgerald knocked on the window and asked Hall ifthey couldsignthe out-of-work book; Hall said that shewas not the dispatcher and was not authorized to accepttravel cards. He then asked if Hull knew that they werewaiting and she said that he would, be down shortly.About 10 or 15 minutes later, Hull came downstairs; theyintroduced themselves and said that they would like todeposit their travel cards andsignthe out-of-work list.Hull said that he did not know anything about it, but ifthey wished to wait for a short time, Quinn would prob-ably be in. Fitzgerald said that Hall had told them thatQuinn was going to a meeting and would not be in thatmorning.Hull said that Quinn usually came to the officebefore going to themeetings,and "if we wanted to wait,we could wait." About 10 a.m., Hull came downstairsand told Phelan, Cotton, and Fitzgerald that "it lookedlike" Quinn would not be in the office that day. Fitzger-ald and Phelan told him of Pogue's letter and Hull saidthat he was not aware of it. They asked' to sign the out-of-work list and Hull said that he was not authorized toaccept travel cards-Cotton testified that after Hall arrived about 8:30 a.m.,she opened, the window and asked them what theywanted; they all showed her their travel cards and unionbooks and Phelansaidthat they wanted to sign,the out-of-work list.Hall saidthat the business agent was not in;he wasat a meetingand would return about 10 a.m., andshe slammed the window closed. Shortly thereafter,Phelan knocked on the window and again asked if theycould -signthe out-of-work book; she said that they didnot have an out-of-work book and, they would have towait for theagent.They sat downagain.About 9 a.m., amember of Respondent arrived and told Hall that hewanted to speak to Hull and she sent him upstairs. Abouta half hour later he came downstairs and left the build-ing.Either Phelan or Fitzgerald then asked Hall if theycould see Hull; she went upstairs and 10 or 15 minuteslater (approximately 9:45) Hull came downstairs. Phelanasked him if they could sign the out-of-work book; Hullsaid that Quinn was not there and nobodyelsewas au-thorized to accept their cards. Hull told them that if they85wished, they could wait for Quinn to come to the office,although he never said when he would return. They leftshortly after 10 a.m. and went to the Board's office.Hall testified that she was already in Respondent'sofficewhen Phelan, Cotton, and Fitzgerald arrived,shortly after 8 a.m.; she asked if she could assist themand they said that they wished to speak to Quinn and de-posit their travel cards. She said that he was out of theoffice at a meeting and would return later that day, Shethen asked them if they wished to speak to the businessagent, Hull; they said they would and, after waiting forHull to get off the phone, she informed Hull that threemen from Local 76 were downstairs waiting to speak tohim.He said that she should tell them that he wouldspeak to them shortly, which she did and returned to heroffice. She saw Hull come down and speak to the men,although she did not hear what was said. He then askedHall to call Quinn; Quinn's diary stated that he had an 11,a.m. meeting in Hamden, Connecticut, that morning andshe called Quinn at that location about 8:30 or 9 a.m. Shewas not able to reach him, so she left a message for himto return the call, which he did about a half hour later;she told him that three men from Local 76 were there tosee him and she then connected him with Hull. Afterspeaking with Quinn, Hull spoke to Phelan, Cotton, andFitzgeraldagain;althoughHall did not overhear theconversation, she did hear Hull tell them that Quinnwould return about 1 or 2 p.m. if they wished to havelunch and return at that time. Quinn returned to theoffice between 1 and 2 p.m. that afternoon.Hull testified that early in the morning of 27 February,he observed three men enter the Respondent's hall; atsome point that, morning Hall informed him that "threemembers" with travel cards were downstairs. He wentdownstairs and told them that he was not the designatedperson to accept travel cards. He did this without callingQuinn who, at the time, had no home phone. About 9:30,he asked Hall to attempt to contact Quinn, and about 10a.m. Quinn called the office. He told Quinn that Phelan,Cotton, and Fitzgerald were downstairs with travelcards to deposit. Quinn told him to tell them that hewould be returning to, the office and they could wait ifthey wished, but if they left they should call when theywere returning to be sure that Quinn would be present.Hull told them that, without telling them when he ex-pected Quinn to return. They did not respond, and hewent upstairs; he did not see when they left.Quinn testified that he also received Pogue's letter of 5February and expected that, at least, Phelan would cometoRespondent's hall 'the next day, although he did notdiscuss it with Hull or Hall. He left his home about 9a.m. that morning and drove to the Hamden office of theMechanicalContractor'sAssociationofConnecticut(MCAC). He arrived between 10 and 10:30 am. for themeeting that was scheduled to begin at 10:30a.m. (al-though his calendar states that the meeting was to ]beginat 11 a.m.). The meeting actually began at 11:15 becausea participantwas late. Sometime between 10 and 11 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.m.4 he was notified of a telephone call from Hull; helater testified that when he arrived at the MCAC officethat morning the receptionist gave him a message to callhis office, which he did; Hull told him that three mem-bers of Local 76, Phelan, Cotton, and Fitzgerald, wantedto register and Hull told them that he was not authorizedto register them, that they would have to deposit theirtravel cards with Quinn. Hull said that they were hang-ing around and asked Quinn what he should do. Quinntold him, "Ask them to wait until I get there, I'll becoming up from this [meeting]."5 Quinn could overhearHull telling them, "Terry's on his way back, you're wel-come to stay here, you can go up the street and have acup of coffee or a bite to eat, but he'll be coming backand he's the only one authorized to register you." Quinntestified that he would have left the meeting immediatelyto return to the office if they had remained;6 however,Hull called him back and told him that they had left, buthe was not sure if they had left for good or simply for acup of coffee. Quinn said, "I'll be right up," and returnedto Respondent's office about 1:30.7Respondent's telephone bill for 27 February shows,interalia, a 1-minute call to Local 76 at 9:42 a.m. and a1-minute call to MCAC at 10:05 a.m. The next calls toLocal 76 and MCAC were at 1:21 p.m. and 1:53 p.m.,respectively.Respondent defends, inter alia, that Phelan, Fitzgerald,and Cotton were not allowed to sign the out-of-work liston the morning of 27 February because the only repre-sentatives of Respondent present at that time, Hull andHall,were not authorized to do so. Hull testified thatduring the period in question his title was business agentand organizer for Respondent; that he was never the as-sistantbusinessmanager of Respondent. The GeneralCounsel showed him the transcripts of a Board hearingearlier in 1985 wherein he testified that he was assistantto thebusinessmanager and business agent for Respond-ent.He served in these positions from April 1983through 31 March. He testified that he was not author-ized to dispatch, people or have themsignthe out-of-work book on his own. On most of the occasions when aperson came to the Respondent's hall to sign the book,Quinn had previously told him that the person had beenlaid off and would be at the hall and to let him sign thebook. On those occasions when a person came to thehall, and Quinn had not previously informed him that hewould be there, Hull called Quinn ("he was always avail-able by phone") and told him that a member came to thehall to sign the book; on those occasions Quinn told him4He initially testified that he received this call, "I think before themeetingor right in the infancy." He later testified that it was beforethe meeting5He previously testified that he told Hull to ask them to wait, "I'll beup, this meeting is ending up." He later testified he told Hull, "At theconclusion of the meeting I would be up there."6He'mdially testified,"[B]ut I felt that that was important, that Icould leave that meeting to take care of this situation"Quinn subsequent-ly testified that the three men's presence at the hall that day was "an in-sigmficant occurence."He later testified,"I told hun I'd be up immedi-ately after the meeting It was that important of a meeting that I justcouldn't pack up and-and run back at [sic] the office, but I would returnimmediately, with no stops, which I did "7Respondent's office is approximately a 50-minute drive from theMCAC officeto let the member sign the book. Prior to 27 FebruaryHull had never been approached by a traveler whowanted to sign the out-of-work book and prior to 27February Quinn had never instructed him, one way orthe other, on what to do if a traveler attempted to regis-ter.Hall testified that "as a rule" she knew ahead of timewhen members were coming to the hall to sign the out-of-work book; on those occasions, Quinn had told' her toexpect the member and, when he arrived, either she orHull put his name on the list. If Hall was not expectingthemember to be at the hall, she took the member'sname and told him that she would speak to Quinn aboutit and either Quinn or she would put his name on the list.On all those occasions, Quinn either directed Hall to putthe name in the book or he did it when he returned. Thefirst time she was involved with registering nonmemberswas 27 February.Quinn testified that, on the average, for the 2-yearperiod ending 27 February, he was absent from the hall15 hours a week; during that period, "there's nobody incharge."Up to late 1984, there was full employment(and more) at Respondent so members were not comingto the hall to sign the book. Prior to 27 Februarynobody came to the hall with travel cards to Quinn'sknowledge. If a member appeared at a time when Quinnwas absent, either Hull or Hall would tell him whenQuinn would return and to come back at that time; theywere not authorized to allow the person to sign the listwithout his prior approval.Quinn was asked by the General Counsel why, whenhe spoke to Hull on the morning of 27 February, he didnot tell Hull to allow them to sign the out-of-work list.Quinn testified that he had to interview them first, and"check their qualifications" in order to put them in theproper book. He was then asked why he did not' allowthem to deposit their cards and sign the list when hecould have reviewed their credentials when he returnedto the office later that day. He testified, "It was neverdone before, no-ever-unfamiliar people8 come in andwant to register on our out-of-work list before." Later,in answer to a question from counsel for the ChargingParty why (in his 27 February telephone conversationwith Hull) he did not instruct Hull to sign the men onthe out-of-work list, he testified that because they hadnever previously registered with Respondent he did notknow 'their background or qualifications to determine inwhich of Respondent's three books (to be discussed morefully, infra) to place them. Information that he wouldneed from them in this regard was what statelicensethey possessed and the number of hours they have' beenemployed in Respondent's jurisdiction. He testified thathe did not ask Hull to obtain this information because"that was my responsibility to do those things." The fol-lowing testimony appears in answer to questions fromthe General Counsel:Q.What conceivable difference would it havemade to the Local, to you, if these individuals had8 Quinn knew Phelan and Fitzgerald and was aware that they had pre-viously been employedatMillstone PLUMBERSLOCAL305 (STONE & WEBSTER)been permitted to sign the out of work list at teiia.m.when they saw Mr. Hull as opposed to onep.m. when you might have been back in the office?A. It's procedure that's been followed for every-one. [He then testified that because there had previ-ously been full employment, this was the first occa-sion that a traveler came to register when there wasno work.]Q. Well, how is there a procedure?A. The procedure that anyone wanting to regis-ter has to be interviewed by me on their qualifica-tions and licenses and etcetera. I just don't letanyone come in and sign that book. I wouldn't letyou sign Book One because I know you're notqualified to go out and do the work.Q. You've told us that you've referred people di-rectly to Millstone based on a phone call?A. On full employment I would, yes, but therewas not full employment at that time.Q. There was no employment, correct?A. Right.Q. So, what difference would it have made if Mr.Hull had let them sign the book?A. I'm telling you, I don't let people sign thebook until I am sure they're qualified to get themon the proper book.Q.Well, you knew Mr. Fitzgerald was. You re-ferred him out later on.A. Prior.Q. You knew for many years that Mr. Fitzgeraldwas qualified.A. I'd have to see that his license was updated,and there's other things. I make my own membersdo it, and I make everyone do it.Quinn testified that there were basically two out-of-work books for individuals to sign at Respondent's hallon 27 February;9 book I is for plumbers and steamfitters;bookII isentitled: "Metal Trades Out-of-Work." Quinntestified that a person wishing to register on book I mustproduce documentation establishing "four years certifiedexperience"with contractors, together with a state li-cense.10 If the applicant cannot produce documentationof 4 years' experience, Respondent will examine him todetermine if he is qualified. Book II was for "people thatwe're not familiar with, we don't know if they have thefour years . . : we haven't examined them." When em-ployers call Respondent for referrals, they are givennames from book I. If those names are exhausted, theyinform the employer that they do not have anybodyavailable from book I, but they do have individuals onbook II. The employer usually asks what they knowabout the' individual and they can accept or reject the in-dividual. Quinn orginally testified that book II had beenin existence since 1974; his affidavit given to the Boardstates that it had been in existence since 1984. Quinn tes-tified that prior to late 1984, book II was utilized rarelybecause of full employment. Individuals seeking work9There is a third book for gas distribution for people who are em-ployed in the streets on gas piping.11 Phelan,Cotton, and Fitzgerald each had a statelicense asa plumb-er.87were often given job referrals over the phone or an-swered employer's ads directly; few people were regis-tering at the hall during this period. Quinn was not ableto produce records establishing the qualifications forbooks I and II, but he testified (as did Hull and Hall)that they had been posted at the hall for about 5 years.Phelan, Cotton, and Fitzgerald testified that during the 2hours they spent at the hall on 27 February they did notsee any such notice posted, although they spent most ofthat time walking around the hall reading the posted ma-terial.Quinn later testified that an additional requirementfor book I was that the applicant establish a minimum of10,000 hours of experience` in the plumbing industry, al-though Quinn could produce no written rules containingthis requirement.Hull, who testified that the rules governing the place-ment of applicants on the books had been posted at thehall since he had been employed there (April 1983), testi-fied that prior to 27 February he had only dealt with Re-spondent'smembers at the hall. The qualifications forbook I were that the applicant be out of work with apaid up union card. Other than that, Hull was very un-certain in his testimony regarding these rules and nevermentioned the 10,000-hour requirement testified to byQuinn.As stated, supra, the UA constitution provides the pro-cedure to be followed by travelers; Phelan has workedas a traveler in a large number of jurisdictions, and testi-fied that in these situations he normally gave the secre-tary or receptionist at the local union office his travelcard and union book and she -wrote the informationdown and returned them to him. "Very seldom did hemeet with the local's business manager. Fitzgerald-testi-fied that he also received a travel card from'the Local 76business agent or financial secretary by presenting hispaid-up union book. He also worked as a traveler in alarge number of locations and "usually" the only personat the hall was the secretary and she took his card andregistered him on the out-of-work book. Cotton testifiedto a number of different procedures: In early 1985 he andFitzgeraldwent to the UA local in Poughkeepsie andasked to see the business agent. They were told that hewas busy, and they spoke to the office secretary. Theyasked to sign the out-of-work book and she said that theunion did not have such a book: "She says it's agent toagent."11Also during 1985, while Cotton was first onthe Local 76 out-of-work list hisbusinessagent told himof a job in another local's jurisdiction within the State;he accepted it and Local 76 sent,his travel card to theother location. He picked up his referral card from theLocal 76 office and went directly to the jobsite. In May1984 the secretary of the UA local in Stanford, Con-necticut, called him and said that there was a job inStanford; he asked about a travel card and she said thathe did not need one. He went to the jobsite and was putto work.Quinn testified that,up until late 1984, when many jobswere still available at Millstone, he received telephone11 This means the member's business agent calls the business agent inthe locality he is seeking employment in to arrange for the referral. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDcalls from UA businessmanagersaround the countryasking about referrals for their members. If Quinn hadjobs available, he told thebusinessmanager to have themember report directly to the job and give his travelcard to the steward, (whom Quinn would tell to expectthe individual) on the job or to mail it to Respondent;during that period there was no out-of-work list becausepractically every qualified person who wanted to workhad work. The first time in Quinn or Hull's memory thata traveler requested to sign Respondent's out-of-workbook was 27 February. Patrick Quinn, business managerof UA Local 76 until February, who occupied that posi-tion for 9 years, testified that he often called businessmanagers in other jurisdictions to obtain jobs for hismembers; he did this on a number of occasions for Fitz-gerald and Phelan. In more than 95 percent of the time,his traveling members had jobs lined up before leaving.By letter dated 8 March, counsel for Respondent in-formed the officer in charge of the Subregional Office ofthe facts (as testified to by Hull and Quinn), that Hullwas not authorized to accept their cards; "Apparently,the Charging Parties were too impatient to wait for theBusinessManager to accept their transfer cards." Byletter dated 12 June to Phelan, Fitzgerald, and Cotton,Quinn stated:On or about February 27, 1985 you appeared atLocal 305 office to deposit your travel card. Unfor-tunately I, was out of town at a meeting. Special Or-ganizer,,Hull, informed you I was expected backlater that day.However, if you are still interested in depositingyour travel card in this Local and registering foremployment, I will be available at this addressTuesday, June 18, 1985 from 9:00 a.m. to 11:00 a.m.Please have your travel card and any state occu-pational licenses you, may possess with you.On 25 June they went to Respondent's hall where theyregistered, albeit, in book II.III.DISCUSSIONIt is, of course, a violation of the Act for a union,which operates an exclusive hiring hall, to discriminateagainst travelers in the operation of the hall.PlumbersLocal 403 (Pullman Power),261NLRB 257 (1982);Plumbers Local 230 (Bechtel Power),267NLRB 589(1983). InElectrical,Workers IBEW Local 948 v. NLRB,697 F.2d 113 (6th Cir. 1982), the court stated:In order to find a violation of the Act in the oper-ation of an exclusive hiring hall, the Board need nothave specific evidence of intent to encourage or dis-courage union membership; the Board may find aviolationwhere the union refuses to place non-members on the referral list or gives members pref-erence on the referral list or gives members prefer-ence over non-members in referrals.InOperatingEngineersLocal 406 (Ford,Bacon &Davis),262 NLRB 50 (1982), the Board found that theunion violated Section 8(b)(1)(A) and (2) of the Act bychanging, from 5 to 6 days, the number of days an em-ployeeworked after a referral, which resulted in hisname beingremoved from its out-of-work list. Thischange was not announced and resulted in the chargingparty losing- employment. The Board found that all thefacts established that the union's actions were "motivatedby unlawful discriminatoryanimustowards [the chargingparty]." The Board stated, in addition:Even assuming the absence of specific discriminato-ry intent, a violation must be found in the circum-stances of this case. The Board has held that anydeparture from established exclusive hiring hall pro-cedures which results in a denial of employment toan applicant falls within that class of discriminationwhich inherently encourages union membership,breaches the duty of fair representation owed to allhiring hall users, and violates Section 8(b)(1)(A) and(2),unless the union demonstrates that,its interfer-encewith employment was pursuant to a validunion-security clause or was necessary to the effec-tive performance of its representative function.The Board, inElectricalWorkers IBEW Local 11 (LosAngeles NECA),270 NLRB 424 at 425 (1984), stated thata labor organization that operates an exclusive hiring hall"has a duty to conform with and apply lawful contrac-tual standards in administering the referral system, andany departure from the established procedures resultingin a denial of employment constitutes discriminationwhich inherently encourages union membership. ThisdiscriminationconstitutesaviolationofSection8(b)(1)(A) and (2) of the Act." -See alsoMillwrights Local2834 (AtlanticMaintenance),268 NLRB 150 (1983), andCarpentersLocal 25 (Mocon Corp.),270NLRB 623(1984).The General Counsel alleges that Respondent refusedtoallow Phelan, Fitzgerald, and Cotton to registersimply because they were travelers; Respondent allegesthat their impatience was the cause of their difficulty; ifthey had remained at the hall, or returned that afternoonor any other time when Quinn was present, they wouldhave been permitted to sign the out-of-work book. I findthe General Counsel's argument more persuasive.Icredit the testimony of Phelan, Fitzgerald, andCotton over that of Quinn, Hull, and Hall. Phelan, Fitz-gerald, and Cotton were clearly antagonistic to Respond-ent;however, they appeared to testify in a frank andstraightforwardmanner,reciting the facts as they best re-membered them. Quinn's testimony, on the other hand,was often inconsistent and unrealistic. For example, histestimony regarding his conversation (or conversations)with Hull on the morning of 27 February is confusing,contradictory, and not supported by Respondent's tele-phone bill for that date. I found that Hull's testimony re-garding his position with Respondent established a lackof credibility on his part, and I would generally discreditHall's testimony because it corresponds with Quinn's andHull's testimony regarding the events of 27 February andthe posting of the hiring hallrulesat the hall, which Idiscredit.These rules were important enough to Re-spondent to discredit Quinn's testimony that they werethrown away "like yesterday's newspaper." I therefore PLUMBERSLOCAL305 (STONE&WEBSTER)discredit the testimony of Quinn, Hull; and Hall and findthat these rules were not posted at the hall on 27 Febru-ary.Initially it is necessary to examine Hull's status. Al-though counsel for Respondent's brief states "Hull's in-ability to accept the travel cards is reflected by Section230(g)of the United Association'sConstitution," therecord does not support this argument.Rather,Section229(d)of the UA constitution provides that the travelerpresent his card and dues book"to the Local UnionBusinessManager,or the officer or agent designated byhim to receive such cards."Article VI, section I, of Re-spondent'sbylaws provides that the assistant businessmanager will be the dispatcher of men tojobs in,the ab-sence of the business manager.Hull had previously testi-fied that he was the assistant business manager for Re-spondent and counsel for Respondent admitted that alle-gation of the complaint.No credible evidence was pre-sented that this,was not,so. I therefore find that at therelevant time Hull was the assistant business manager ofRespondent authorized by the UA constitution and Re-spondent'sbylaws to refer employees to employmentand, therefore,to assist them in signing Respondent'sout-of-work book.The most significant aspect of this case is Respondent'sfailure to register Phelan, Fitzgerald,and Cotton on 27February;yet, despite the General Counsel's sustained ef-forts,Quinn never adequately explained this refusal. Theuncontradicted testimony is that in the past, in Quinn'sabsence, Hull or Hall allowed individuals to register, orplaced their names in the out-of-work book, with Quinn'spermission.This procedurewas not followed withPhelan,Fitzgerald,and Cotton on 27 February. Quinn'sexplanation was that he does not let people sign a bookuntil he is sure that they are qualified for that book. Yethe knew that at that time there was no work and there-fore no immediate harm if they were placed on thewrong,book.He also knew that Fitzgerald (and to alesser degree Phelan) 'had previously been employed atMillstone and was qualified,at least,for book II. Addi-tionally,Quinn had received Pogue's letter,weeks earli-er, and testified that he was expecting them at the hall;that, together with his admitted discussions with otherUA business agents(including his brother Patrick) ofPhelan and Cotton'sactivities,makes it reasonable toassume, that by 27 February Quinn was aware of theirqualifications(or, at least,the qualifications of Phelanand Cotton,who had previously filed charges againstRespondent and Local 76,and/or Cotton,who had runfor office against Patrick Quinn).In this regard,it is in-teresting to note that Respondent's telephone bill indi-cates that 20 minutes prior to calling'Quinn at theMCAC,Respondent's office called'Local 76.IfQuinnwere really interested in learning of their qualifications,as he testified, he could have called Local 76 (or hadHull call) to ask about their qualifications.Instead Hullsimply,told Phelan, Fitzgerald,and Cotton that Quinnwas ate a meeting,and they could wait if they wished to,but never told them when he would return.In line with my credibility findings, I do not creditQuinn's testimony that he interviews all individuals ap-pearing at the hall to register with Respondent.This may89havebeen'so at the'time of the hearing,but I find thatthisprocedure was not followed on 27 February. Upuntil late 1984 there was full employment arid, no need(or perhaps time)for such screening.Between that timeand 27 Februaryno traveler appeared at the hall to reg-ister and,as Quinn probably knew all Respondent's mem-bers, there was no need for screening at that time aswell.Additionally,no credible evidence was adduced toestablish that such interviewing was normally conductedprior to 27February.As stated,supra,one of Respondent's defenses is thatPhelan,Fitzgerald,and Cotton would eventually havebeen registered at the hall if not for their impatience inleaving the hall that morning.Initially,it should be notedthat as Respondent's telephone bill places the first call totheMCAC at10:05 a.m., assuming that Quinn returnedthe call within 10, or 15 minutes and spent,a few minuteson the telephone with Hull,I find that Phelan,Fitzger-ald, and Cotton left the hall at about 10:30 ,a.m.Consid-ering all the facts, their reaction was a reasonable one.Theirbackground of unfair labor practice chargesagainst Respondent and Local 76 may have caused themto anticipate less.than a big welcome on 27 February andthiswas confirmedby the "coldshoulder" they receivedon that morning. After waitingfor 2-1/2 hours to signthe out-of-work bookthey were told that Hull and Hallcould not register them and that Quinn would not be inthatmorning.Theywere never told when he wouldreturn.Leaving,as they did,about 10:30 a.m.was rea-sonable and somethingthatRespondent could well haveanticipated.AlthoughRespondent defends that if theyhad remained they would have been permitted to regis-ter, it is interesting to note that Respondentdid not con-tact them in this regard until 12 June.A union must treat nonmembers the same as it treatsitsmembers. Rather than doing so, Respondent, on 27February,departed from the established procedures of itshall, resulting in the failure of Phelan,Fitzgerald, andCotton to register in the out-of-work book.This there-fore represents a violation of Section 8(b)(1)(A) and (2)of theAct.ElectricalWorkers IBEW Local 46 (NECA),277 NLRB 1235(1985).CONCLUSIONS OF LAW1.Stone & Webster is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Respondent is a labor organization within themeaning of Section2(5) of the Act.3.Respondent, by failing and refusing to allow ShanePhelan,Donald Fitzgerald,and Mark Cotton, all ,mem-bers of UA Local 76,to register on its out-of-work bookon 27February, violated Section8(b)(1)(A) and (2) ofthe Act.4.Theabove-described unfair labor practice affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning of 90DECISIONS OF NATIONAL LABOR- RELATIONS BOARDSection 8(b)(1)(A) and (2) of the Act,I shall recommendthat it ceaseand desist therefrom and take certain affirm-ative actiondesignedto effectuate the purposes of theAct.Having found that Respondent unlawfully failed andrefused to permit Phelan, Fitzgerald, and Cotton to reg-ister on itsout-of-work book on 27 February I wouldnormally order it to- do so. The evidence establishes,however, that on 25 June they were registered by Re-spondent in book II; by that time Respondent had insti-tuted a new referral registration system and there is noallegationor evidence that this system ofregistrationwas unlawful. I will therefore recommend that Respond-ent be ordered to make whole Phelan, Fitzgerald, andCotton' for any loss of earnings or other benefits theysuffered, due to the discrimination by Respondent, forthe period 27 February to 25 June 1985, as set forth in F.W. WoolworthCo., 90 NLRB 289, (1950), together withinterest as provided inFlorida Steel Corp.,231NLRB651 (1977); see generallyIsisPlumbing Co.,138NLRB716 (1962). I will also recommend that Respondent beordered to print the notice marked "Appendix,"in its en-tirety, in the next edition of its newsletter or newspaper(if such publication exists)andtomail a copy of suchnotice to UA Local 76, in addition to the usual postingprovided for below.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed12ORDERThe Respondent, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try, Plumbers Local No. 305, Uncasville, Connecticut, itsofficers,agents,and representatives, shall1.Cease and 'desist from(a)Failing and refusing to allow Shane Phelan, MarkCotton, Donald Fitzgerald, or any other traveler, to reg-ister on its out-of-work books because theyare not mem-bers of Respondent.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Shane Phelan, Mark Cotton, andDonald Fitzgerald for any loss they suffered due to thediscriminatory refusal to register them during the period27 February 1985 to 25 June 1985 in the manner set forthin the remedy section.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,socialsecurity payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.12 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. '(c)Cause, at its expense, the attached notice marked"Appendix" to be printed in the next newsletter or news-paper, if any, prepared by Respondent and distibuted toitsmember.(d) Send to Phelan, Cotton, Fitzgerald, and Local 76of the UA signed copies of the notice marked "Appen-dix."(e)Post at its Uncasville, Connecticut facility, copiesof the attached notice marked "Appendix." 13 Copies ofthe notice, on forms provided by the officer in chargefor Subregion 39, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any othermaterial.(f)Notify the officer in charge in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Postedby Order ofthe Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.The Board has ordered us to:1.Obey the terms of this notice.2.Publish this notice in any union newsletter ornewspaper.3.Mail a copy of this notice to United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry, Plumbers Local No.76, and to Shane Phelan, Mark Cotton,and DonaldFitzgerald.WE WILL NOT refuse to register Shane Phelan, MarkCotton, Donald Fitzgerald, or any other person,becausethat person is not a member of Local 305.,WE WILL NOT in any like or relatedmanner restrain orcoerce employees,includingjob applicants, in the exer-cise of their rights under Section 7 of the Act. 'WE WILL makeShanePhelan,Mark Cotton, andDonald Fitzgerald whole for any loss of earnings andother benefitsresultingfrom our discriminationagainst PLUMBERS LOCAL 305 (STONE & WEBSTER)them between 27 February 1985 and 25 June 1985, lessinterim earnings,plus interest.UNITEDASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY,PLUMBERS LOCALNo. 30591